Citation Nr: 1032397	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-21 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 
to August 1988 with an additional 5 years and 9 months of active 
service between October 1965 and June 1974 that has not been 
verified.  He died in October 2002, and the Appellant - as his 
surviving spouse, filed this claim for service connection for the 
cause of his death.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied her claim 
in February 2003, and she appealed to the Board of Veterans' 
Appeals (Board).

In February 2008, the Board remanded the claim to RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration - specifically, to provide 
additional notice required by the Veterans Claims Assistance Act 
(VCAA).  The AMC has not substantially complied with the Board's 
February 2008 remand directive because the notice letter sent was 
returned as undeliverable.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Chest v. 
Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Nevertheless, since 
the Board is granting the claim, the AMC's noncompliance does not 
require another remand in this particular instance.




FINDINGS OF FACT

1.  The Veteran died suddenly on October [redacted], 2002 from cardiac 
arrest due to arrhythmia and asystole.

2.  He had no service-connected disabilities at the time of his 
death.

3.  However, the Veteran suffered several transient ischemic 
attacks (TIAs) towards the end of his nearly twenty years of 
service and died approximately 14 years later; moreover, his 
treating physician has attributed those TIAs in service and 
sudden death to the same underlying pathology, although a medical 
expert opinion from the Veterans Health Administration (VHA) 
concludes otherwise.

4.  Considering this evidence for and against the claim, it is 
just as likely as not the Veteran's death is attributable to a 
service-connected disability.


CONCLUSION OF LAW

Resolving this reasonable doubt in the Appellant's favor, the 
Veteran's sudden death in October 2002 was due to disease 
incurred during his several years of military service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(k). 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is trying to establish her entitlement to service 
connection for the cause of the Veteran's death.  In particular, 
she contends that his in-service diagnosis of TIAs was caused by 
the same condition that ultimately resulted in his sudden death.  
For the reasons and bases discussed below, the Board finds that 
his sudden death was indeed related to the condition that he 
suffered from during his military service.  He therefore died 
from service-connected disability, in turn warranting service 
connection for the cause of his death.

The Veteran's death certificate indicates his immediate cause of 
death was sudden death, cardiac arrest and arrhythmia/asystole.  
The record from the emergency room physician, J.W.F., M.D., 
indicates the Veteran was working in the garden when he collapsed 
and could not be successfully resuscitated.  This doctor 
indicated that he suspected the Veteran had had an extremely 
large acute myocardial infarction (i.e., heart attack) despite 
having no history of cardiac disease.  The Veteran's treating 
physician H.J.L., M.D., signed the death certificate.  An autopsy 
was not performed.

The law provides dependency and indemnity compensation (DIC) for 
a spouse of a Veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002).  A service-
connected disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).
	
The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto. See 38 C.F.R. § 3.312(b).

A contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

It is recognized that there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service- connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was, itself, of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

So to establish her entitlement to cause-of-death benefits, the 
Appellant must somehow link the Veteran's death to his military 
service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The Veteran's service treatment records (STRs) indicate that, 
during a January 1985 physical examination, he had right chest 
asymmetry/fluttering, distant heart sounds, distant breath 
sounds, and cool extremities.  A February 1985 treatment record 
indicated his father had died of a heart attack at age 31.  The 
Veteran had triglycerides of 367 and cholesterol of 238.  He had 
kyphosis, distant breath and heart sounds, and right chest 
fluttering.  He had cool, cyanotic extremities and fundi discs.  
He was noted to be borderline hypertensive at that time.  In 
October 1985, he was treated for new-onset focal motor seizures.  
He reported three episodes where he was dizzy and unable to talk, 
walk or move his left arm for approximately 30 minutes.  The 
examiner diagnosed rule out TIAs and seizure disorder.  
The Veteran was admitted for evaluation of TIAs versus seizure 
disorder.  At that time EKG, echocardiogram, chest X-ray, CT of 
head, and EEG were all normal.  Aortic and carotid angiography 
was recommended but not performed.  The discharge diagnosis was 
TIAs of unclear etiology and mild hypertriglyceridemia.  The 
Veteran had another episode in December 1985 while running.  An 
EKG revealed sinus bradycardia with short PR interval, poor R-
wave progression and no ectopy.  A digital subtraction angiogram 
was performed with no significant abnormalities noted.  A Bruce 
Protocol Treadmill Stress Test showed normal exercise tolerance 
and no evidence of ischemia.  His triglycerides were at 408 and 
his cholesterol 262.  The diagnosis was mild chronic obstructive 
pulmonary disease (COPD).  In June 1987, he complained of right 
arm tingling and numbness.  Cervical radiculopathy was suspected, 
but an EMG found no abnormalities in the right upper extremity to 
explain his symptoms.

Dr. H.J.L., the Veteran's treating physician at the time of his 
death, submitted a supporting statement in April 2003 indicating 
that it is as likely as not that the TIAs he experienced during 
his military service are related to an arrhythmia, and that his 
death was due to this arrhythmia.  Dr. H.J.L. indicated that he 
had reviewed the Veteran's STRs in providing this opinion, which 
his wife had in her possession.

Conversely, the VHA expert found that the designations on the 
death certificate of sudden death-cardiac arrest and 
arrhythmia/asystole were too speculative in the absence of an 
autopsy to know the Veteran's real cause of death.  Ultimately, 
though, this VHA expert did not etiologically link the cause of 
death to the Veteran's military service.  And the Board does not 
believe that remanding the claim for disinterment of the 
Veteran's remains would be appropriate in this case where a 
positive nexus opinion already has been provided by the Veteran's 
treating physician.  See Daves v. Nicholson, 21 Vet. App. 46, 50-
51 (2007).  



The VHA examiner concluded the Veteran's cause of death more 
likely than not was an acute myocardial infarction, very likely 
related to exertion as he was working in his backyard at the 
time, although he did not address why the Veteran had no 
objective indications of insurgent cardiac disease when tested 
earlier.  This commenting VHA expert did not believe the 
Veteran's TIAs in service could have caused the fatal myocardial 
infarction.  This opinion does not necessarily answer the 
question posed as the Board is not concerned with whether the 
episodes in service "caused" the terminal event so much as 
whether these could be manifestations of the same underlying 
condition, especially in light of the etiology of the Veteran's 
TIAs in service never being determined.  

Moreover, this VHA expert acknowledged that the report of the 
autopsy (had one been performed) would have enabled him to 
provide a more informed opinion regarding cause of death and its 
potential relationship to the Veteran's military service.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court 
noted it was unclear whether the examiners were unable to provide 
this requested definitive medical comment on etiology because 
they actually were unable to since the limits of medical 
knowledge had been exhausted or, instead, for example, needed 
further information to assist in making this determination 
(e.g., additional records and/or diagnostic studies) or other 
procurable and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  


The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

Here, the Board finds that Dr. H.J.L.'s opinion that the 
Veteran's sudden death and the episodes in service of TIAs 
stemming from the same underlying cause is at least as probative 
as the VHA examiner's opinion to the contrary.  There is no 
"treating physician rule" requiring the Board to give more 
probative weight to Dr. H.J.L.'s opinion versus the VHA 
examiner's.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and 
Chisem v. Brown, 4 Vet. App. 169 (1993).  The fact that Dr. 
H.J.L. had a history of treating the Veteran, however, is one of 
several relevant considerations in determining the relative 
probative value of these opinions for and against the claim.  
Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  Dr. H.J.L. was actively 
treating the Veteran at the time of his death and, therefore, 
presumably was intimately familiar with his then current health.  
Dr. H.J.L. also reviewed the Veteran's STRs for the pertinent 
history, as, for that matter, did the VHA expert.  So both 
doctors had the proper factual foundation and predicate for 
providing their respective opinions - except, as mentioned, for 
not also having the benefit of an autopsy.  See Elkins v. Brown, 
5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

So, all this considered, it is just as likely as not the 
Veteran's death was from disease incurred during his military 
service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent medical 
expert over that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993) ("the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As is 
true with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .).  In this circumstance, when there 
is equally probative evidence for and against the claim, this 
reasonable doubt is resolved in the claimant's favor and the 
claim granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (indicating that an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definitely or obvious 
etiology).

Additionally, the Appellant has reported that the Veteran's 
episodes diagnosed as TIAs and his sudden death diagnosed as a 
heart attack are the same condition.  She was married to the 
Veteran while he was in service and witnessed several of his TIAs 
in service and after service, and she also witnessed his final 
episode which resulted in his death.  She therefore is both 
competent and credible to report the episodes that she witnessed 
over the years.  Although she has not indicated any medical 
expertise that would allow her to diagnose his condition, she can 
report on any similarities between his in-service and post-
service conditions that she witnessed.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) ((distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

As the Veteran suffered from TIAs of undetermined etiology in 
service and after service and died suddenly 14 years after 
service from what his treating physician has opined to be the 
same underlying condition, and resolving all reasonable doubt in 
the Appellant's favor, the Board finds that service connection 
for the Veteran's cause of death is warranted.  Accordingly, the 
claim is granted.

In light of the favorable outcome, there is no need to discuss 
whether VA has satisfied its' duties to notify and assist 
pursuant to the VCAA.  38 U.S.C.A. § 5100, et seq. (West 2002).


ORDER

The claim for service connection for the cause of the Veteran's 
death is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


